Citation Nr: 1448593	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to August 15, 2003, for the grant of a combined 70 percent disability rating for service-connected disabilities.  

2.  Entitlement to an effective date prior to August 1, 2005, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran testified at an October 2012 Board videoconference hearing.  The hearing transcript is of record.  

During the October 2012 Board hearing, the undersigned Veterans Law Judge informed the Veteran that while he submitted an April 2012 substantive appeal addressing the claim for an earlier effective date for the grant of a combined 70 percent disability rating, that issue was not listed on a March 2012 statement of the case.  The Veteran indicated during the hearing that he wanted to proceed without the issuance of a new statement of the case.  Because the Board is dismissing the Veteran's appeal as a matter of law, the Board finds no prejudice in the RO's failure to address the aforementioned issue in a March 2012 statement of the case. 
 

FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied entitlement to an effective date, prior to August 15, 2003, for the grant of a combined 70 percent disability rating for service-connected disabilities, and denied any claim of clear and unmistakable error (CUE) in the December 2003 rating decision which assigned the August 15, 2003 effective date.

2.  In a September 2006 rating decision, the RO denied entitlement to an effective date, prior to August 1, 2005, for the grant of a TDIU, and denied the Veteran's claim alleging CUE in the September 2005 rating decision which assigned the August 5, 2005 effective date.

3.  The Veteran submitted a timely notice of disagreement to the September 2006 rating decision, but did not file a timely substantive appeal and the September 2006 rating decision became final.

4.  In January 2009, VA received a statement from the Veteran, construed as a request for an earlier effective date for the grant of a combined 70 percent disability rating and for the grant of a TDIU. 

5.  The freestanding claims for an earlier effective date for the grant of a combined 70 percent disability rating for service-connected disabilities and the grant of a TDIU are legally barred.


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date for the award of a combined 70 percent disability rating for service-connected disabilities is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The claim for an earlier effective date for the award of a TDIU is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, VCAA notice is not required because the Board is denying the earlier effective date appeals as a matter of law, and not based upon consideration of the evidentiary record.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

Law and Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2014).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2) (2014).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  
38 C.F.R. § 3.400(b)(2) (2014).

A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence. However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). 

In a December 2003 rating decision, the RO granted service connection for right and left knee traumatic arthritis, and granted an increased rating for a previously service-connected left knee disability; an increased combined 70 percent disability rating was assigned effective August 15, 2003.  The Veteran submitted a notice of disagreement to the effective date assigned for service connection for traumatic arthritis of the left knee.  In a September 2005 rating decision, the RO granted a TDIU, effective August 1, 2005, and denied an earlier effective date for service connection for traumatic arthritis of the left knee.  

In a January 2006 statement, the Veteran indicated disagreement with the effective date assigned for a combined 70 percent for disability rating, and alleged CUE in the assignment of the effective date of the award to a TDIU. The September 2006 rating decision addressed both the allegation of CUE and the appeal for an earlier effective date.  In a September 2006 rating decision, the RO denied entitlement to an effective date, prior to August 15, 2003, for the grant of a combined 70 percent disability rating, and denied the any claim of CUE in the December 2003 rating decision which assigned the August 15, 2003 effective date.  The September 2006 rating decision also denied entitlement to an effective date, prior to August 1, 2005, for the grant of a TDIU, and denied the Veteran's claim alleging CUE in the September 2005 rating decision which assigned the August 1, 2005 effective date.

The Veteran submitted a timely notice of disagreement to the September 2006 rating decision.  The RO issued a March 2008 statement of the case addressing the CUE/earlier effective date claims, but the Veteran did not file a timely substantive appeal and the September 2006 rating decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  

In December 2008, the Veteran submitted a "notice of disagreement" to the "last claim process for earlier effective date."  Because this statement was received more than 60 days after the issuance of a March 2008 statement of the case, the Board finds that it may not be construed as a timely substantive appeal, nor did the RO take any action to indicate that such a filing has been waived.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

In January 2009, VA received a statement from the Veteran, construed as a request for an earlier effective date for the grant of a combined 70 percent disability rating for service-connected disabilities and for the grant of a TDIU. In the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date for the award of a combined 70 percent rating for service-connected disabilities and for the award of a TDIU; however, the United States Court of Appeals for Veterans Claims has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2002); see also Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration.  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there are no valid claims for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The appeal for an earlier effective date prior to August 15, 2003, for the award of a combined 70 percent disability rating for service-connected disabilities is dismissed.

The appeal for an earlier effective date prior to August 1, 2005, for the award if a TDIU is dismissed. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


